 In theMatter of THE GREE*STEELCOMPANYandTUSCORA LODGE No.173, AMALGAMATED ASSOCIATION OF IRON, STEEL AND TIN WORKERSOF NORTH AMERICA (C. I. 0.)Case No. C-1971.-Decided January 8, 1942Jurisdiction:strip steel manufacturing industry.Unfair Labor Practices.Discrimination:refusal to recall or reinstate laid-off employee because of unionmembership and activity, induced by threat of rival union to call strike ifsuch employee was recalled or reinstated.Remedial Orders:reinstatement,with back pay, of employee discriminatedagainst; any employee with less seniority hired or reinstated since the dis-crimination to be dismissed, if necessary ; employee discriminated against tobe placed on preferential list for employment, if no suitable work immediatelyavailable; period from date of Intermediate Report to date of Order hereinexcluded in computing back pay, since Trial ^ Examiner did not recommendreinstatement with back pay.Mr. Max W. Jo/tnstone,for the Board.Bowers, Stafford cQc Bowers,byMr. Homer I. N. Stafford,of NewPhiladelphia, Ohio, for the respondent.Mr. Ward Walcott,of Pittsburgh, Pa., for the Amalgamated.Mr. Albert Weisbord,of Akron, Ohio, for the Federal Union.Mr. Louis Newman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by Tuscora Lodge No. 173, AmalgamatedAssociation of Iron, Steel and Tin Workers of North America(C. I. O.) ,1 herein called the Amalgamated, the National Labor Rela-i The respondent contends that on or about July 25, 1940, the Amalgamated surrenderedits charter of affiliation with Amalgamated Association of Iron, Steel and Tin Workersof North America and received a charter in place thereof from Steel Workers' OrganizingCommittee;that the Amalgamated was therefore not in existence at the time the chargeherein was filed on March 7, 1941 ; and that there was consequently no basis for issuanceof the complaint.The record shows, as the Trial Examiner found, that the Amalgamated'scharter was not surrendered.The question does not, in any event,affect the proprietyof the issuance of the complaint.SeeMatter of Klamath Timber CompanyandInter-38 N. L.R. B. No. 17.65438861-42-vol. 38-6 66DECISIONSOF NATIONALLABOR RELATIONS BOARDtions Board, herein called the Board, by its Regional Director forthe Eighth Region (Cleveland, Ohio), issued its complaint datedJune 24, 1941, against The Greer Steel Company, Dover, Ohio, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and of notice of hearing thereon were dulyserved on the respondent and the Amalgamated, and on FederalLabor Union No. 21804, affiliated with the American Federation ofLabor, herein called the Federal Union.With respect to the unfair labor practices, the complaint allegedin substance that on or about June 26, 1940, the respondent dis-charged7 or refused to reinstate employee Emmet L. True becauseof his membership in and activity for the Amalgamated and in orderto discourage membership and activity in the Amalgamated, and thatthe respondent thereafter failed and refused to reinstate him.OnJuly 3, 1941, the respondent filed its answer to the complaint, inwhich it admitted the allegations as to its business but denied havingengaged in unfair labor practices.Pursuant to notice, a hearing was held on July 10 and 11, 1941, atNew Philadelphia, Ohio, before Edward G. Smith, the Trial Exam-iner duly designated by the Acting Chief Trial Examiner. Amotion to intervene made by the Federal Union at the opening ofthe hearing was granted by the Trial Examiner without objection.The Board, the respondent, the Amalgamated, and the Federal Unionwere represented at and participated in the hearing.While the Fed-eralUnion's intervention was limited to the extent that its interestmight appear, full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the close of the Board's case and againat the close of the hearing, counsel for the Board moved to conformall pleadings and other formal documents to the proof, and the re-spondent moved to dismiss the complaint for lack of proof and forwant of authority in the Amalgamated to file the charge and conse-quent absence of basis for issuance of the complaint by the Board.The Trial Examiner granted the motions made by counsel for theBoard, except insofar as they contemplated substitution of the namenational Woodworkers of America,Local No 6-12, affiliated with the Congress of IndustrialOrganizations,35 N. L. R. B, No.27, at p. 3;Matter of Universal Match CorporationandUnited Match Workers' Local Industrial Union#$180, affiliated with Committee for In-dustrial Organization,23 N. L. R. B.,226, 227, note1 ; Matter ofFrederickR. BarrettandInternational Longshoremen'sAssociation,Local No.978, 3 N. L. R. B. 513, 516. Cf.Matter of Blanton CompanyandUnited Oleomargarine Workers Local Industrial UnionNo. 489, 16 N.L.R. B. 951, mod.and enf'dN.L. R. B. V. The Blanton Company,121 b'(2d) 564(C. C. A. 8, 1941). THE GREER :STEEL COMPANY67of the S. W. O. C. for that of the Amalgamated, as to which he re-served decision.Decision was also reserved by the Trial Examineron the respondent's motions to dismiss.The motions, or parts thereof,as to which the Trial Examiner thus reserved decision at the hearingwere subsequently denied by him in the Intermediate Report.Rul-ings on other motions and on the admissibility of evidence were alsomade by the Trial Examiner during the course of the hearing.TheBoard has reviewed all the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.4Thereafter, the Trial Examiner issued his Intermediate Reportdated September 22, 1941, copies of which were duly served on therespondent, the Amalgamated, and the Federal Union.He foundthat the respondent had refused to reinstate True because of hismembership in and activity for the Amalgamated, as alleged in thecomplaint, and recommended that the respondent cease and desistfrom the unfair labor practices in which it had thereby engaged andwas engaging.Because he found that the respondent's refusal to re-instate True was induced by the Federal Union's threat to strikeifTrue was reinstated, the Trial Examiner did not recommend thenormal affirmative remedy of reinstatement with back pay.On No-vember 7, 1941, the respondent filed with the Board its exceptions tothe Intermediate Report and a brief in support of its exceptions, andon November 8, 1941, the Amalgamated filed with the Board its ex-ceptions to the Intermediate Report.The Federal Union filed noexceptions, and none of the parties requested leave to argue orallybefore the Board.The Board has considered the exceptions and the brief filed by therespondent, and finds the exceptions to be without merit insofar asthey are inconsistent with the findings of fact, conclusions of law,and order set forth below.The exceptions filed by the Amalgamatedare hereby sustained.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTII. THE BUSINESS OF THE RESPONDENTThe Greer Steel Company is a West Virginia corporation engagedin the manufacture of various finished steel products. It maintainsplants at Dover, Ohio; Anderson, Indiana; Detroit, Michigan; andGreer, West Virginia. The present proceeding involves only the Doverplant.The principal materials used by the respondent in the manu-facture of its finished products are various types and natures of steel.More than $200,000 worth of such raw materials are purchased and 68DECISIONSOF NATIONALLABOR RELATIONS BOARDused annually by the respondent in its operations, and approximately30 per cent of these materials come from outside the State of Ohio.Finished products valued at more than $300,000 and consisting prin-cipally of cold rolled stripsteeland other types of strip steel areproduced annually by the respondent.Over 60 per cent of thesefinished products are sold and transported in interstate commerce out-side the State of Ohio.The respondent employs approximately 250persons, exclusive of office employees, at its Dover plant.The respondent admits that it is engaged in commerce within themeaning ofthe Act.IT.THE ORGANIZATIONS INVOLVEDTuscora Lodge No. 173, Amalgamated Association of Iron, Steeland Tin Workers of North America, is a labor organization affiliatedwit' the Congress of Industrial Organizations.Federal Labor UnionNo. 21804 is a labor organization affiliated with the American Federa-tion of Labor.Both admit to membership employees of the respond-ent at itsDover plant.M. THE UNFAIR LABOR PRACTICESThe Amalgamated was organized among employees at the respond-ent'sDover plant in 1933.Thereafter, the Federal Union was alsoorganized among employees of the respondent at the same plant.OnFebruary 7, 1939, the respondent and the Federal Union entered intoa written contract which recited that the Federal Union had submittedto the respondent for inspection authorization cards signed by morethan 50 per cent of the employees, and in which the respondent recog-nized the Federal Union as sole collective bargaining agent for theemployees, but which did not make membership in the Federal Uniona condition of employment.This contract was to remain in effectfor 1 year from its date, and from year to year thereafter in the absenceof appropriate notice of termination by either party to the other; anditwas, with certain minor amendments, still in effect at the time ofthe hearing herein.True was hired by the respondent in April 1923 as a carpenter,and he worked steadily as a carpenter and general handy man untilhe was laid off by the respondent on January 1, 1940.During thisperiod, True worked under the supervision of Nyberg, master me-chanic or chief engineer in charger "of all construction and all main-tenance."Approximately 10 to 15 per cent of True's working time wasdevoted to carpentry : the rest of his working time was devoted to avariety of odd jobs, including many types of maintenance work. InJune 1940, subsequent to True's lay-off by the respondent, H. C.Cappel, who is the respondent's treasurer and has charge of its Dover THE GREERSTEEL COMPANY69plant, gave True work building a barn on Cappel's farm.True wasthus employed when he was recalled to work by the respondent in thelatter part of June 1940, as set forth below.True has been an active member and officer of the Amalgamatedsince its formation in 1933.He has been its financial secretarythroughout its existence, was a member of its shop committee in 1938and 1939, and has been active in soliciting members for it. In a priorproceeding against the respondent,2 True was named in the complaintas having been laid off on January 1, 1940, and having been thereafterrefused reemployment because of his Amalgamated membership andactivity, and he appeared as, a witness at the hearing in that proceed-ing held during February 1940.3Thereafter, by letter dated June 8, 1940, Nyberg notified True toreport for work on Monday, June 24. Subsequent to this notification,however, Cappel advised True not to report until June 26 because ofdelay in receipt by the respondent of materials necessary in the per-formance of the work for which True was being recalled,viz,therepair of a roof on one of the plant buildings.News of True'sprospective reemployment apparently reached employees in the re-spondent's plant, including members of the grievance committee of theFederal Union, which was composed of the organization's presidentand six representatives from different departments of the plant.Thepresident of the Federal Union, Walker, testified at the hearing with-out contradiction that, at a grievance committee meeting precedingthe regular monthly meeting with the management on June 25, hewas told by other members of the committee that men in the planthad told them that there would be trouble if True was brought backand that "they wouldn't tolerate it and would come out on a strike."Walker further testified that the committeemen "felt that it wouldbe jeopardizing our contract" to permit True to return, and that theysaid that "we would have been having a strike again."The committeethereupon decided unanimously to protest True's reemployment.When Walker was asked at the hearing whether the protest thereaftersubmitted to the respondent as set forth below was made because ofTrue's activity on behalf of the Amalgamated, he replied that "it morelikely was"; he further testified that the protest was made in order"to keep peace and harmony in the plant" and more specifically be-cause the committee "didn't want any strikes or difficulty."On the evening of Tuesday, June 25, 1940, the grievance committeeof the Federal Union had its regular monthly meeting with theeMatter of The GreerSteel CompanyandSteelWorkers' OrganizingCommittee,31N. L R.'B., No. 58.8 The Board thereheldthat the evidencedid not sustain the allegationthat True waslaido8 and was refused reemployment because of'his unionactivity. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDmanagement, represented by Cappel.Cappel testified, and we find,as did the Trial Examiner, that the following occurred at this meeting :During the evening mention was made by someone on the[grievance] committee about the reef [of the plant] needing re-pairs . . .And I said, "Well, we will have two men out in themorning to fix the roof ... I have notified True and [Ira]Walters to come out in the morning.The committee-I can't tell you which one spoke up first-said,"You are not going to bring True back, are you?"I said, "Yes, I have called him."They said, "No, no, you are not going to bring him back, wewon't work with him."I said, "This is just temporary work, probably will take a coupleof weeks," and it got into a general discussion, and the committeeall participated in the conversation, and declared themselves thatthey, and a lot of the men, wouldn't work with True if we broughthim back."Well," I said, "I don't know why they should object to True,he worked here before, and we want this work done."And they said, "Well, if you bring him back, you are stickingyour neck out for trouble."Well, we argued the thing pro and con, and I insisted that theywaive their protest, let the man come out and do the job.Andin final conclusion, they said :"If you bring True out, you are going to have trouble."And I said, "Well, we don't want any trouble, we have hadenough; we don't want any more," and I said, "I think you oughtto forget about this, about your complaint.""But," I said, "however, I want you to reduce it to writing."And they said, "We will produce that in the morning, but Mr.True isn't going to start to work without trouble."Cappel further testified that the grievance committee of the FederalUnion did not state, and that he did not inquire as to, the groundsfor its objection to True's reinstatement, but that in his opinion thecommittee protested because "it was a jurisdictional fight" betweenthe Amalgamated and the Federal Union.We find, as did the TrialExaminer, that Cappel construed what was said at the meeting as athreat to strike in the event that the committee's protest was disre-garded.On the morning of the following day, June 26, 1940, the committeesubmitted to Cappel a written statement consisting of the followingsentence : "We the undersigned committee of Federal Labor Union No.21804 vigorously oppose the reemployment bf Mr. Emmet True at thistime."When True reported for work the same morning, he found a THE GREERSTEEL COMPANY71note from Cappel on his time card stating that Cappel wanted tosee him before he started work.True accordingly saw Cappel andwas told by him that he was "very sorry," but that the grievance com-mittee of the Federal Union had made the protest above described.Cappel advised True to return to work at Cappel's farm, and saidthat "he would try to straighten matters out." In accordance with aprovision in the contract between the respondent and the FederalUnion, True was paid for 4 hours' work on June 26. On June 28,the respondent filed a separation report with the Ohio Bureau of Unem-ployment Compensation in which the reason stated for True's sep-aration from employment was : "laid off-pending outcome of laborprotest."Cappel raised the question of True's reemployment at his next meet-ing with the Federal Union's committee, presumably in July 1940.The committee reiterated that "we won't work with him [True]."When asked at the hearing why True was not put to work afterhe had been called by the respondent, Cappel stated :The sole reason was that we did not want any labor trouble,we have had enough of it, and we don't want any more, and inolder to keep peace and harmony I asked the committee to with-draw their objections, which they refused to do; consequently,when they refused to withdraw their objection, there was nothingelse that I could do except what I did.In this connection, Cappel testified without contradiction that therehad been four strikes at the respondent's Dover plant between 1933and 1938, one in December 1933, one in August 1934, one in June 1936,and one in September 1938, and that each of them had been oc-casioned by the respondent's refusal to agree to union demands.Hefurther testified that he had these strikes in mind when he accededto the request of the Federal Union's committee that True not bereemployed.Upon the above stated facts, we believe and find that the FederalUnion objected to True's reinstatement because of his membershipin and activity for the Amalgamated, and that the respondent under-stood at the time why the Federal Union was making its objection.By acquiescing in and granting the Federal Union's request that Truenot be reinstated, the respondent in effect refused True reinstatementon June 26, 1940, because of his union membership and activity.Wefind, as did the Trial Examiner, that the respondent discriminated inregard to True's hire and tenure of employment, thereby discouragingmembership in the Amalgamated, encouraging membership in theFederal Union, and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct. 72DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andto take affirmative action designed to effectuate the policies of theAct.Because discrimination as to an employee's hire and tenure ofemployment on account of his union affiliation ". . . goes to the veryheart of the Act" and because it may be anticipated from the respond-ent's past conduct that it will engage in other violations of the Act,particularly if the Federal Union threatens economic reprisal forfailure to do so, our cease and desist order will be issued in the usualform.40Where an employee is denied employment because of his union mem-bership and activity, the policies of the Act are normally best ef-fectuated by directing the employer to give employment to the em-ployee and to reimburse him for any loss of pay suffered because ofthe discrimination.The Trial Examiner, however, has found thatthe respondent did not act in bad faith or in collusion with the Fed-eralUnion, but that it refused employment to True because of theFederal Union's threat that a strike would take place if True wasreemployed.He therefore did not recommend that True be rein-stated or that he be awarded back pay. In reaching this conclusionthe Trial Examiner relied on our recent decision in theNew York andPorto Rico Steamshipcase.5We do not regard that case as decisiveof the present proceeding, nor did we there hold that the policies ofthe Act will be effectuated by withholding the normally applicableaffirmative remedy whenever an employer engages in unfair laborpractices upon the insistence of a labor organization of his employees4N. L. R.B v. Entwistle Manufacturing Company,120 F. (2d) 532(C. C. A. 4, 1941),enf'g as mod.Matter of Entwistle Manufacturing CompanyandTextileWorkers Union ofAmerica,23 N. L. R. B. 1058;Wilson&Co., Inc. v. N. L.R. B.,decided November 17, 1941(C.C.A. 7),enf'gMatter of Wilson&Co., Inc.andUnited Packinghouse Workers ofAmerica, Local No. 49, C. I.0., 30 N. L R. B. 314. Cf.N. L R. B v. Mackay Radio &Telegraph Company,304 U. S. 333, enf'gMatter of Mackay Radio&Telegraph CompanyandAmerican Radio Telegraphists'Association,San Francisco Local No.3, 1 N. L. R. B.201.,5Matter of The New York and PortoRicoSteamship CompanyandCommercial Tele-graphers'Union,Marine Division,A. F. of L.,34N. L.R B., No. 114. TFLE GREER S'FEEL COMPANY73or because of the threat of economic pressure or hardship. In thePorto Ricocase, the discharges which we found to be discriminatorywere made only after effective sit-down strikes had occurred and hadcaused the employer considerable financial loss.The strikes therewere called and took place immediately prior to the discriminatorydischarges and for the express purpose of compelling them.Wefound that the employer's only alternative to discharging the em-ployees in question was to cease operations entirely, and that the em-ployer had "continuously and consistently exerted efforts," bothdirectly and through outside persons and agencies, to settle the disputebetween the rival unions and to protect the positions of the disputedemployees.No similar showing is made in the present proceedingof actual exercise by a labor organization of its economic power to thedemonstrated financial detriment of the respondent for the purposeof compelling the very action of which complaint has been made. Thefour strikes which took place in the respondent's plant between 1933and 1938 had, so far as the record shows, no connection with the strikethreatened by the Federal Union in June 1940 or with the respondent'sproposal that True be reemployed.The record does not persuade usthat the respondent was faced with the immediate alternative of com-plete cessation or even substantial interruption of operations.Underthe circumstances, we sustain the Amalgamated's exceptions to theTrial Examiner's failure to recommend that True be reinstated withback pay.6To effectuate the policies of*the Act, we shall order the respondentto offer True immediate and full reinstatement to his former or to asubstantially equivalent position, without prejudice to his seniorityand other rights and privileges, and to dismiss, if necessary, any em-ployee with less seniority than True who has been hired or reinstatedby the respondent since June 26, 1940, to perform work for whichTrue is qualified. In view, however, of the respondent's evidencethat it had no carpentry or other suitable work available for True atthe time of the hearing herein, we shall provide that, if the respond-ent has no.work available which True is qualified to perform, it shallplace him on a preferential list for employment and shall reinstatehim to his former or to a substantially equivalent position when suchemployment becomes available and before any person with less senior-ity is hired for such work.7We shall further order the respondente Cf. N.L. R. B. v.Star Publishing Company,97 F. (2d) 465(C. C. A. 9, 1938);McQuay-NorrisManufacturingCompany v.N. L. R. B.,116 F. (2d) 748(C. C. A. 7, 1940) ;SouthAtlantic SteamshipCompany v. N. L. R. B.,116 F. (2d) 480(C. C. A. 5, 1941) ;Wslsond Co., Inc. v. N. L.it.B., decided November 10, 1941 (C. C A. 8);Matter of Hudson MotorCar CompanyandInternational Union, United Automobile Workers ofAmerica, A. F. L.,34 N. L.R. B., No. 100;Matter of Hicks Body CompanyandFederal Labor Union No.22207,affiliatedwith theA. F. L.,33 N. L.R. B., No. 162.7Matter of New Idea, Inc.andFederal Labor Union No. 21218, affiliated with theA. F. of L.,31 N. L.R. B., No. 84. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDto make True whole for any loss of pay he has suffered by reason ofthe respondent's discrimination by payment to him of a sum of moneyequal to the amount he would normally have earned as wages fromthe date of such discrimination to the date on which the respondentoffers him reinstatement or places him on a preferential list for em-ployment, less his net earnings during such period.' In accordancewith our practice, the period from.the date of the Intermediate Re-port to the date of the Order herein will be excluded in computingthe amount of whatever back pay True is entitled to have, since theTrialExaminer did not recommend his reinstatement with backpay.9Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLIISIONS OF LAW1.Tuscora Lodge No. 173, Amalgamated Association of Iron, Steeland Tin Workers of North America (C. I. 0.), and Federal LaborUnion No. 21804, affiliated with the American Federation of Labor,are labor organizations, within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employ-ment of Emmet L. True, and thereby discouraging membership inthe Amalgamated and encouraging membership in the Federal Union,the respondent has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Relations8By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurredbut for theunlawfuldiscrimination and the consequent necessity of seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B. 440. Monies received forwork performed upon Federal,State, county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporationv.N. L. if.B.,311 U. S. 7.eMatter ofE. R. HaffelfingerCompany, Inc.andUnitedWall Paper Crafts of NorthAmerica, Local No.6, 1 N. L. R. B. 760. = GREER STEEL COMPANY75Act, the National Labor Relations Board herebyordersthat the re-spondent, The Greer Steel Company, Dover, Ohio, and itsofficers,agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Tuscora Lodge No. 173 (Amalga-mated Association of Iron, Steel and Tin Workers of North America(C. I. 0.), or in any other labor organization of its employees, orencouraging membership in Federal Labor Union No. 21804, affiliatedwith the American Federation of Labor, or in any other labor organi-zation of its employees, by discriminating in regard to hire or tenureof employment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join or assistlabor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Emmet L. True immediate and full reinstatement tohis former or to a substantially equivalent position, without prejudiceto his seniority and other rights and privileges, and dismiss, if neces-sary, any employee with less seniority than True who has been hiredor reinstated by the respondent since June 26, 1940, to perform workfor which True is qualified; provided that, if the respondent has nowork available which True is qualified to perform, it shall place himon a preferentiallist of employment and shallreinstatehim to hisformer or to a substantially equivalent position when such employ-ment becomes available and before any person withless seniority ishired for such work, without prejudice to his seniority and otherrights and privileges;(b)Make Emmet L. True whole for any loss of pay he has sufferedby reason of the respondent's discrimination by payment to him ofa sum of money equal to that which he would normally have earnedas wages duringthe period from the date of such discrimination tothe date of the Intermediate Report herein and during the period fromthe date of this Order to the date on which the respondent offers himreinstatemnet or placeshim on a preferentiallist of employment, lesshis net earnings during such periods;(c)Post immediately in conspicuous places throughout its Doverplant, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating : (1)that the respondent will not engage in the conduct from which it isorderedto cease anddesist in paragraphs 1 (a) and (b) of this 76DECISIONSOF NATIONALLABOR RELATIONS BOARDOrder;(2) that the respondentwilltake the affirmative action setforth in paragraphs 2 (a) and(b) of this Order; and (3) that therespondent's employees are free to become or remain members ofTuscora Lodge No.173, AmalgamatedAssociation of Iron, Steel andTin Workersof North America(C. I. 0.), and that the respondentwill not discriminate against any employee because of membershipor activity in that organization;(d)Notify the Regional Director for the Eighth Region in writingwithin ten(10)days fromthe date of this Order what steps therespondent has taken to comply therewith.